Citation Nr: 0907869	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  06-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
prior to July 10, 2007, and greater than 30 percent 
thereafter, for post-operative residuals of the right 
shoulder.

2.  Entitlement to an initial rating greater than 10 percent 
prior to July 10, 2007, and greater than 30 percent 
thereafter, for degenerative joint disease of the left 
shoulder.

3.  Entitlement to an effective date earlier than October 20, 
2000, for the grant of service connection for post-operative 
residuals of the right shoulder and degenerative joint 
disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted the Veteran's claim of 
service connection for post-operative residuals of the right 
shoulder, assigning a 20 percent rating effective October 1, 
2000, a 100 percent rating based on hospitalization from 
November 8, 2002, to January 1, 2003, a 20 percent rating 
effective January 1, 2003, a 100 percent rating based on 
hospitalization from April 22, 2003, to June 1, 2003, and a 
20 percent rating effective June 1, 2003.  The RO also 
granted the Veteran's claim of service connection for 
degenerative joint disease of the left shoulder, assigning a 
10 percent rating effective October 20, 2000.  The Veteran 
disagreed with this decision in December 2005, seeking higher 
initial ratings for his bilateral shoulder disabilities and 
an effective date earlier than October 20, 2000, for the 
grant of service connection for these disabilities.  He 
perfected a timely appeal in April 2006.  A Travel Board 
hearing was held at the RO before the undersigned in 
September 2008.

In an August 2007 rating decision, the RO assigned higher 
30 percent ratings for post-operative residuals of the right 
shoulder and degenerative joint disease of the left shoulder 
effective July 10, 2007.  Because the initial ratings 
assigned to the Veteran's service-connected bilateral 
shoulder disabilities are not the maximum ratings available 
for these disabilities, these claims remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Because adjudication of the Veteran's earlier effective date 
appeal may impact his higher initial rating claims, the Board 
finds that these issues are inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Thus, adjudication of the Veteran's earlier effective date 
claim for a grant of service connection for bilateral 
shoulder disabilities is deferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his service-connected bilateral 
shoulder disabilities are more disabling than currently 
evaluated.  He also contends that he is entitled to an 
effective date earlier than October 20, 2000, for the grant 
of service connection for these disabilities.

He testified at his September 2008 Travel Board hearing that 
there were Social Security Administration (SSA) records 
concerning his shoulders which had not been obtained by VA.  
The Board notes that VA has a duty to obtain SSA records when 
it has actual notice that the Veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Accordingly, on remand, the AMC/RO must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.

The RO also should obtain the Veteran's up-to-date VA and 
private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or his service 
representative to identify all VA and non-
VA clinicians who have evaluated or 
treated him for post-operative residuals 
of the right shoulder and/or degenerative 
joint disease of the left shoulder since 
his separation from active service.  
Obtain outstanding VA treatment records 
that have not been associated with the 
claims file already.  Once signed releases 
are received from the Veteran, obtain 
outstanding private treatment records that 
have not been associated with the claims 
file already.  A copy of any negative 
response(s) should be included in the 
claims file.

2.  The RO/AMC should contact the Social 
Security Administration (SSA) and request 
a copy of the Veteran's complete SSA 
disability benefits file, including any 
administrative decision(s) on the 
Veteran's application for SSA disability 
benefits and all of the underlying medical 
records.  A copy of any response(s) from 
SSA, to include a negative reply, should 
be included in the claims file.  All 
records provided by SSA also should be 
included in the claims file.

3.  Thereafter, readjudicate the claims 
for an initial rating greater than 
20 percent prior to July 10, 2007, and 
greater than 30 percent thereafter, for 
post-operative residuals of the right 
shoulder and for an initial rating greater 
than 10 percent prior to July 10, 2007, 
and greater than 30 percent thereafter, 
for degenerative joint disease of the left 
shoulder.  The RO/AMC also should 
readjudicate the claim of entitlement to 
an effective date earlier than October 20, 
2000, for an award of service connection 
for post-operative residuals of the right 
shoulder and degenerative joint disease of 
the left shoulder.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

